Nationwide Life Insurance Company: ·Nationwide Variable Account - 4 Prospectus supplement dated October 1, 2009 to Prospectus dated May 1, 2000 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Your prospectus offers the following underlying mutual funds as investment options under your policy.Effective October 30, 2009, these underlying mutual funds changed names as indicated below: Old Name New Name Legg Mason Partners Variable Equity Trust: Legg Mason Partners Variable Fundamental Value Portfolio – Class I Legg Mason Partners Variable Equity Trust: Legg Mason ClearBridge Variable Fundamental Value Portfolio Class I Legg Mason Partners Variable Equity Trust: Legg Mason Partners Variable International All Cap Opportunity Portfolio Legg Mason Partners Variable Equity Trust: Legg Mason Global Currents Variable International All Cap Opportunity Portfolio Legg Mason Partners Variable Equity Trust: Legg Mason Partners Variable Investors Portfolio – Class I Legg Mason Partners Variable Equity Trust: Legg Mason ClearBridge Variable Investors Portfolio Class I Legg Mason Partners Variable Equity Trust: Legg Mason Partners Variable Money Market Portfolio Legg Mason Partners Variable Equity Trust: Legg Mason Western Asset Variable Money Market Portfolio For further information or forms, please contact Nationwide at: Nationwide Life Insurance Company One Nationwide Plaza, RR1-04-F4
